EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 1-7 directed to an invention non-elected without traverse.  Accordingly, claims 1-7 have been cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 8, the prior art does not disclose, in combination with all other claim limitations, “detecting, in response to detecting the first card, whether a second card is located between the first and second connector structures to connect with the first and second connector structures; detecting, in response to detecting the second card, whether a third card is located between the first and second connector structures to connect with the first and second connector structures; determining, based on a sequence of cards located between the first and second connector structures to connect with the first and second connector structures, whether to authorize access with respect to the set of electrical connections; and performing, based on the determination, an authorization action for transmitting data with respect to managing the set of electrical connections.” Regarding claim 11, the prior art does not disclose, in combination with all other claim limitations, “detecting, in response to detecting the first card, whether a second card is located between the first and second connector structures to connect with the first and second connector structures; detecting, in response to detecting the second card, whether a third card is located between the first and second connector structures to connect with the first and second connector structures; 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032.  The examiner can normally be reached on Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729